t c memo united_states tax_court henry link petitioner v commissioner of internal revenue respondent docket nos filed date henry link pro_se j craig young for respondent memorandum opinion wells judge respondent determined deficiencies in tax and additions to tax for petitioner’s taxable years and after concessions the amounts remaining in dispute are as follows 1these cases are consolidated for trial briefing and opinion year deficiency sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues we must decide are whether the court should grant petitioner’s motion to reopen the record in order to allow petitioner to introduce evidence that he had the opportunity to introduce at trial but failed to introduce or offer whether certain interest and pension income received by petitioner during each taxable_year in issue is includable in gross_income whether petitioner’s correct filing_status for each taxable_year in issue is that of an unmarried individual whether petitioner is entitled to claim an additional personal_exemption for his alleged wife for each taxable_year in issue whether petitioner has substantiated certain schedule a itemized_deductions for each taxable_year in issue whether petitioner’s failure_to_file federal_income_tax returns for each taxable_year in issue was due to reasonable_cause and not due to willful neglect whether the court should grant respondent’s motion to impose a penalty pursuant to sec_6673 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing the petition in the instant case petitioner resided in greenville south carolina petitioner is affiliated with the patriot network a tax_protester organization that promotes tax_protester arguments petitioner failed to file federal_income_tax returns and pay taxes for taxable years and based on forms issued by third parties respondent determined that petitioner had received interest_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in taxable years through respectively and dollar_figure of taxable pension income during each taxable_year in issue respondent determined deficiencies in income_tax and sec_6651 and section additions to tax and sent petitioner separate notices of deficiency for each taxable_year in issue respondent computed the deficiencies using the tax_rates under sec_1 for an unmarried individual who is not a head_of_household or a surviving_spouse respondent also determined that petitioner was entitled to one personal_exemption and one standard_deduction for each tax_year petitioner timely 2respondent now concedes the sec_6654 additions to tax petitioned this court discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 under sec_7491 the commissioner’s burden of production is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause id pincite we first address petitioner’s motion to reopen the record petitioner contends that he is entitled to an additional dependent_exemption for his wife despite several requests by respondent’s counsel for any documents relevant to issues in the instant case petitioner refused to provide any evidence that proved he was married petitioner appeared at trial and again refused to provide any evidence contending that he believed that he did not have to prove facts known in his community petitioner also contended that a house fire had destroyed many of sec_7491 does not apply in the instant case because petitioner refused to comply with respondent’s requests for information and documents see sec_7491 his documents several years earlier shortly after trial on date petitioner filed a motion to reopen the record in order to submit evidence of his marriage respondent contends that this court should deny petitioner’s motion because respondent had requested the evidence from petitioner and petitioner had numerous chances to provide the evidence prior to and at trial and repeatedly refused and failed to do so in the alternative respondent requests that if this court grants petitioner’s motion respondent be allowed additional time to subpoena petitioner’s spouse’s son to prove that petitioner’s spouse has her own income and cannot be claimed as petitioner’s dependent we deny petitioner’s motion to reopen the record to admit the evidence because it is the policy of the court to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation haft trust v commissioner 62_tc_145 vacated 510_f2d_43 1st cir petitioner was given ample opportunity to 4specifically petitioner sought to introduce a marriage certificate and his spouse’s social_security_number 5in petitioner’s motion he states that because he was so angered by respondent’s refusal to accept his word as proof of his marital status he forgot that he was able to provide the requested information petitioner further states that he retrieved his spouse’s social_security_number from her son who handles all her banking petitioner also states that his wife receives social_security income respondent cites sec_151 and turner v commissioner tcmemo_2004_251 for the proposition that any income petitioner’s spouse receives however small bars petitioner from claiming his spouse as a dependent provide this evidence both prior to and at trial and he stubbornly refused to do so moreover petitioner refused to abide by the court’s standing_pretrial_order that requires all documents that a party expects to utilize at trial be provided to the other party at least days in advance of the trial calendar accordingly petitioner’s motion to reopen the record is denied gross_income includes interest and pension income sec_61 petitioner does not deny that he received the interest and pension income but argues that the pension income is labor property and that the interest_income is so insignificant that it falls below the threshold requiring him to file we understand petitioner’s argument to mean that he receives his pension income from his former employer for whom he once performed services or labor and that any amount he receives in exchange for his labor is a nontaxable_exchange of equal value that argument has been rejected by every court that has addressed the issue and is the type of frivolous tax_protester argument that wastes the court’s time and resources we do not address petitioner’s labor property argument with somber reasoning and copious citations of precedent as to do so might suggest that petitioner’s argument possesses some degree of colorable merit see 737_f2d_1417 5th cir petitioner’s total pension and interest_income for each taxable_year in issue exceeded the sum of the standard_deduction and personal_exemption sec_6012 accordingly petitioner was required to file income_tax returns for taxable years through a taxpayer may claim married_filing_jointly status if he and his spouse are legally eligible to file jointly and in fact do file see secs a columbus v commissioner tcmemo_1998_60 affd without published opinion 162_f3d_1172 10th cir petitioner did not file tax returns during each year in issue as noted above petitioner was given multiple opportunities to present corroborating evidence regarding his marital status but stubbornly refused to do so we therefore do not accept petitioner’s uncorroborated assertion of his marital status consequently we hold that petitioner has failed to prove that his filing_status is not that of an unmarried individual rule a welch v helvering supra accordingly petitioner is not entitled to married_filing_jointly status a taxpayer filing a separate_return may claim an exemption for his spouse if his spouse has no gross_income and is not the dependent of another taxpayer sec_151 petitioner contends that he is entitled to claim his spouse as a dependent even assuming that petitioner is married petitioner presented no evidence that his spouse does not have any income of her own see turner v commissioner tcmemo_2004_251 sec_1_151-1 income_tax regs petitioner’s motion to reopen the record states that his spouse receives social_security income accordingly we hold that petitioner is not entitled to an additional exemption under sec_151 rule a 290_us_111 in his petition to this court petitioner claimed that he had several deductible schedule a expenses including church donations medical_expenses state and local_taxes and a casualty_loss petitioner has not presented any evidence substantiating these expenses or showing that such expenses totaled more than the standard_deduction at trial petitioner offered no testimony or other evidence concerning such expenses accordingly we hold that petitioner is not entitled to any claimed schedule a expenses rule a welch v helvering supra sec_6651 imposes an addition_to_tax for a failure_to_file an income_tax return a taxpayer may be relieved of the addition_to_tax however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect higbee v commissioner t c pincite willful neglect means intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs provides that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause petitioner did not timely file tax returns during the years in issue because he believed that his pension income was a nontaxable_exchange of equal value for his labor and that filing income_tax returns is merely voluntary petitioner’s misguided interpretations of the constitution and other typical tax_protester arguments are not reasonable_cause see yoder v commissioner tcmemo_1990_116 accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 for taxable years through sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless c or the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case because petitioner admitted at trial that he received the amounts in dispute but argued his pension income was nontaxable labor property and that our marxist tax system is voluntary petitioner received several warnings that this court could impose a penalty if petitioner persisted in raising frivolous arguments despite being warned petitioner nonetheless appeared at trial and raised frivolous arguments accordingly we shall impose a penalty on petitioner of dollar_figure pursuant to sec_6673 to reflect the foregoing appropriate orders and decisions will be entered
